Citation Nr: 1754437	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability, and if so, whether the reopened claim should be granted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle disability, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability, and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disorder (GERD), and if so, whether the reopened claim should be granted.

5.  Entitlement to service connection for tinnitus. 

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1985 to May 1988 and from June 1988 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at the RO in Waco, Texas.  A transcript of that hearing has been associated with the record.

In June 2014 and April 2017, during the pendency of the appeal, the Veteran was granted service connection for posttraumatic stress disorder (PTSD), rated at 50 percent from January 20, 2010; and a right hand disability, rated at 10 percent, from January 20, 2010.  As there is no indication from the record that the Veteran has disagreed with the effective date or disability ratings assigned in those decisions, the decisions constitute a full grant of the benefits sought on appeal for those two issues.  

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss disability, the Veteran submitted a written statement in August 2014 indicating his desire to withdraw his appeal of that issue.  Therefore, the Board has limited its consideration accordingly.

The issues of entitlement to service connection for a left shoulder disability, a bilateral ankle disability, a bilateral knee disability, and GERD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied service connection for a left shoulder condition, a bilateral ankle condition, a bilateral knee condition, and a stomach condition.

2.  The evidence added to the record since the January 2004 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a left shoulder disability, a bilateral ankle disability, bilateral knee disability, and GERD.

3.  Tinnitus is etiologically related to acoustic trauma the Veteran sustained in active service.  






CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left shoulder disability.  38 U.S.C. § 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral ankle disability.  38 U.S.C. § 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C. § 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

4.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for GERD.  38 U.S.C. § 5108, 7104, 7105 (2012).  38 C.F.R. § 3.156 (2017). 

5.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen Left Shoulder Disability

In a January 2004 rating decision, the Veteran was denied entitlement to service connection for a left shoulder condition based on a finding that there was no diagnosed left shoulder disability and there was no chronic shoulder disability established during active service.   

The evidence that has been added to the record since the January 2004 rating decision included treatment records from the Veteran's local VA Medical Center, additional service treatment records (STRs), and a hearing before the Board.  The Veteran's treatment records indicated a chronic left shoulder disability.  Further, at the Veteran's Board hearing, he identified an in-service injury wherein a large radio fell on him which landed on his neck and upper extremities, thereby causing nerve damage down to his toes. 

The Board finds that with indication of a new chronic disability and a reported in-service injury, the evidence submitted is new and material.  In this regard, it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim of entitlement to service connection a left shoulder disability.  Accordingly, reopening of the claim of entitlement to service connection for a left shoulder disability is warranted.

Claim to Reopen Bilateral Ankle Disability

In a January 2004 rating decision, the Veteran was denied entitlement to service connection for a bilateral ankle condition based on a finding that there was no chronic disability and there was no chronic ankle disability established during active service.   

The evidence that has been added to the record since the January 2004 rating decision included treatment records from the Veteran's local VA Medical Center, additional STRs, and a hearing with a member of the Board.  The Veteran's treatment records indicated a chronic ankle disability.  Further, at the Veteran's Board hearing, he identified an in-service injury wherein a large radio fell on him which hit his neck and upper extremities, thereby causing nerve damage down to his toes. 

The Board finds that with indication of a new chronic disability and a reported in-service injury, the evidence submitted is new and material.  In this regard, it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim of entitlement to service connection a bilateral ankle disability.  Accordingly, reopening of the claim of entitlement to service connection for a bilateral ankle disability is warranted.

Claim to Reopen Bilateral Knee Disability

In a January 2004 rating decision, the Veteran was denied entitlement to service connection for a bilateral knee condition based on a finding that there was no diagnosed knee disability and there was no chronic knee disability established during active service.   

The evidence that has been added to the record since the January 2004 rating decision included treatment records from the Veteran's local VA Medical Center, additional STRs, and a hearing before the Board.  The Veteran's treatment records indicated a chronic knee disability.  Further, at the Veteran's Board hearing, he identified an in-service injury wherein a large radio fell on him which hit his neck and upper extremities, thereby causing nerve damage down to his toes. 

The Board finds that with indication of a chronic disability and a reported in-service injury, the evidence submitted is new and material.  In this regard, it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disability. Accordingly, reopening of the claim of entitlement to service connection for a bilateral knee disability is warranted.

Claim to Reopen GERD

In a January 2004 rating decision, the Veteran was denied entitlement to service connection for a stomach condition based on a finding that there was no nexus between his stomach condition and his active service.   

The evidence that has been added to the record since the January 2004 rating decision included treatment records from the Veteran's local VA Medical Center, additional STRs, a VA examination in August 2014, and a hearing before the Board.  The VA examination diagnosed the Veteran with GERD.  Further, at the Veteran's Board hearing, he stated that he sustained heartburn, reflux, and digestive symptoms while abroad in Kuwait and Saudi Arabia from the quality of the food he was given.  The Veteran reported that he did not report to sick call because the symptoms were minimal.  However, the Veteran stated that the symptoms have continued since his separation from active service.  

The Board finds that with a new diagnosis and a reported in-service injury, the evidence submitted is new and material.  In this regard, it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for GERD. Accordingly, reopening of the claim of entitlement to service connection for GERD is warranted.

Entitlement to Service Connection for Tinnitus

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service.  He contends that throughout his service, he was around heavy artillery, rocket fire, and other hazardous noise.  His military occupational specialty (MOS) was a medic.  The Board finds the Veteran's statements regarding acoustic trauma to be credible, especially considering the Veteran's MOS which is corroborated by his DD Form 214.  Therefore, the Board concedes that he sustained acoustic trauma in service.

STRs are silent for complaints of, or treatment for tinnitus while the Veteran was in active service.  However, the Board finds that the Veteran is competent to report when he first experienced symptoms of tinnitus and that it has continued since his active service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.

Post-service medical records indicate that the Veteran was diagnosed with tinnitus after having complained of ringing in his hears for quite some time.  The Veteran stated that he did not really know what tinnitus was until several years ago.

In January 2011, the Veteran was afforded a VA examination.  The Veteran stated that onset of tinnitus began in 1990 during the Gulf War after his exposure to rocket fire.  He reported that his tinnitus began following any exposure to loud noises and lasted all day once triggered.  He reported it as high pitched ringing occurring in both ears.  The examiner opined that the Veteran's tinnitus was less likely than not as due to his in-service noise exposure.  As rationale, the examiner noted only that the Veteran's hearing was normal and that there were no complaints of tinnitus in his file or his STRs.  

The Board finds that the January 2011 medical opinion is inadequate for adjudication purposes.  The opinion did not give sufficient consideration to the Veteran's lay statements regarding the onset of tinnitus in service.  Instead, the examiner cited only the lack of complaints in service as evidence that tinnitus was not incurred in service.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus.  Additionally, the Board finds the Veteran credible in his reports that tinnitus began in service and has continued ever since.  The Veteran's statements regarding onset are consistent with the circumstances of his service and with the record as a whole, and as previously stated, the Board finds him credible in this regard.

In sum, the Veteran has a current diagnosis of tinnitus, and the Board concedes that he sustained acoustic trauma during active service.  The VA medical opinion of
record lacks probative value in determining whether a nexus exists between the Veteran's current disability and his active service.  However, the Veteran has competently and credibly reported that he first noticed tinnitus during service and that his symptomatology has continued since service.

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

The Board having found that new and material evidence has been received, reopening the claim of entitlement to service connection for a left shoulder disability is granted.

The Board having found that new and material evidence has been received, reopening the claim of entitlement to service connection for a bilateral ankle disability is granted.

The Board having found that new and material evidence has been received, reopening the claim of entitlement to service connection for a bilateral knee disability is granted.

The Board having found that new and material evidence has been received, reopening the claim of entitlement to service connection for GERD is granted.

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided. 

With regard to the Veteran's claims of entitlement to service connection for a left shoulder disability, bilateral ankle disabilities, and bilateral knee disabilities; the Veteran asserted at his August 2017 Board hearing that he was injured after a large radio fell on him while inside of a moving vehicle.  The Veteran asserted that the radio landed on his neck and caused nerve damage and pain which radiated to his toes.  The Veteran stated that he was treated by his superiors since they were in the field.  Further, the Veteran asserted that he was put on light duty after that injury.  The Veteran was never provided a VA examination with respect to his shoulder, ankle, and knee disabilities.  

The Veteran's post service treatment records indicated that he has frequently received treatment for his shoulder, knee, and ankle disabilities.  VA treatment records from June 2016 indicated that the Veteran was treated for chronic neck pain rated at a 9 out 10 in severity which radiated to his left shoulder with numbness.  This treatment dates back as far as October 2013.  VA treatment notes from January to April 2013 also indicated that the Veteran complained of and was treated for radicular pain down his interior and posterior legs to his ankles, and that he was seen by neurology and began medication for nerve pain. 

In light of the evidence submitted by the Veteran, his assertions about chronic disabilities and the corroboration provided by his current medical records; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his current left shoulder, ankle, and knee disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claim of entitlement to service connection for GERD, the Veteran was afforded a VA examination in August 2014.  At that time, the Veteran reported that he was not treated for GERD while in active service.  However, he reported having symptoms which he treated with over the counter antacids.  The Veteran reported experiencing stomachaches, loose stool, regurgitation, and burping.  The examiner diagnosed GERD and indicated that the Veteran had reflux and regurgitation four or more times per year.  The examiner opined that the Veteran's GERD was less likely than not due to his active service.  The examiner rationalized that there was no treatment for GERD while the Veteran was in active service, and that there was no evidence of treatment for GERD until approximately 2004.  

At his August 2017 hearing before the Board, the Veteran reported those same symptoms as persisting since his time in active service and that he has had the same issues since his separation from active service.

The Board finds that the August 2014 medical opinion is inadequate.  In this regard, the Board notes that the examiner did not provide a sufficient rationale.  Simply not being treated for a disability in service is not dispositive of a lack of nexus.  Seemingly, the examiner did not consider the Veteran's assertions in reaching an opinion.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his current GERD. 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination(s) by examiner(s) with sufficient expertise to determine the nature and etiology of any currently present left shoulder, bilateral ankle, and/or bilateral knee disabilities.  The claims file must be made available to, and reviewed by the examiner(s).  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner(s) should provide an opinion as to whether it is more likely than not (a 50 percent probability or grater) that the any currently present left shoulder, bilateral ankle, and bilateral knee disabilities are etiologically related to the Veteran's active service, to include his report of an injury when a large radio fell on his neck.  The examiner(s) should specifically address the Veteran's complaints of experiencing pain and nerve issues since his separation from service.

A supporting rationale must be provided for all opinions expressed. 

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present GERD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is more likely than not (a 50 percent probability or greater) that the any currently present GERD is etiologically related to the Veteran's active service.  The examiner should specifically address the Veteran's complaints of experiencing symptoms since active service as due to the types of food eaten while the Veteran served in Saudi Arabia and Kuwait.

A supporting rationale must be provided for all opinions expressed. 

4.  Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development found to be warranted. 

5.  Then, readjudicate the remaining issues on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


